Detail Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is response to the application 16/945,337 filed on 07/31/2021. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810191208.4, filed on 03/08/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 was filed with the filing of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 
Authorization for this examiner’s amendment was given in an interview with Attorney Charles Rauch Agent of the record on 09/09/2021.
The application has been amended as follows: The underlined texts represent current amendments.
WHAT IS CLAIMED IS:

1. (Currently Amended) A time synchronization method, comprising:
introducing a periodic perturbation time in a transmission time between any two nodes in a time synchronization network, defining a value of the periodic perturbation time from an ith node to a jth node as a function 
    PNG
    media_image1.png
    27
    41
    media_image1.png
    Greyscale
 of time, where t indicates time and a maximum of the value of the periodic perturbation time is larger than or equal to a receiving clock period of the jth node, wherein a perturbation period of the periodic perturbation time is 
    PNG
    media_image2.png
    23
    23
    media_image2.png
    Greyscale
, and a mean of the periodic perturbation time within the perturbation period is 
    PNG
    media_image3.png
    49
    125
    media_image3.png
    Greyscale
; and
during a time synchronization between the ith node and the jth node, recording a transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of a message sent from the ith node to the jth node and a receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the message received by the jth node, a transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of a message sent from the jth node to the ith node and a receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     of the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , a mean                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     of the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , a mean                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     of the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , a mean                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    4
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     of the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , and determining a time correction of the jth node with respect to the ith node according to a first formula of                         
                            
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    3
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    4
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            +
                                            
                                                
                                                    E
                                                
                                                
                                                    i
                                                    ,
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    E
                                                
                                                
                                                    j
                                                    ,
                                                    i
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    2
                                
                            
                        
                    , wherein                         
                            
                                
                                    E
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                     represents the mean of the periodic perturbation time within the perturbation period ranging from the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     to the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , and                         
                            
                                
                                    E
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     represents a mean of a periodic perturbation time within a perturbation period ranging from the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     to the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    ; and
completing the time synchronization between the jth node and the ith node based on the time correction of the jth node with respect to the ith node.  
2. (Currently Amended) The method according to claim 1, wherein the value of the periodic perturbation time is represented by an arithmetic progression
    PNG
    media_image4.png
    27
    135
    media_image4.png
    Greyscale
, where d represents a common difference, wherein 
    PNG
    media_image5.png
    23
    63
    media_image5.png
    Greyscale
 represents that t takes one or more values from an interval ranging from 0 to the perturbation period of the periodic perturbation time 
    PNG
    media_image2.png
    23
    23
    media_image2.png
    Greyscale
.
3. (Original) The method according to claim 1, wherein the value of the periodic perturbation time is represented by a random function
    PNG
    media_image6.png
    27
    181
    media_image6.png
    Greyscale
.

setting a transmitting clock period of the ith node as                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , and a receiving clock period of the ith node as                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , and setting a transmitting clock period of the jth node as                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and a receiving clock period of the jth node as                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , wherein                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     is not equal to                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     is not equal to                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , the perturbation periods of the periodic perturbation time in a two-way transmission between the ith node and the jth node are respectively a least common multiple of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and a least common multiple of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    .
5. (Currently Amended) The method according to claim 4, further comprising converting the first formula for calculating the time correction of the jth node with respect to the ith node, comprising:
calculating a simplest integer ratio between                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     as                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                            :
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                            :
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and a simplest integer ratio between                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     as                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                            :
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                            :
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , wherein                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     represents a simplest integer of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     represents a simplest integer of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     represents a simplest integer of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     represents a simplest integer of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    ; 

    PNG
    media_image7.png
    24
    21
    media_image7.png
    Greyscale
; and 
converting the first formula to a second formula of:
                
                    
                        
                            o
                            f
                            f
                            s
                            e
                            t
                        
                        
                            j
                            ,
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    3
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    4
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                        
                                    
                                
                            
                        
                        /
                        
                            2
                        
                    
                
            
                
                    +
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            1
                                        
                                        
                                            2
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    r
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            e
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ∙
                                                    
                                                        
                                                            e
                                                        
                                                        
                                                            i
                                                            ,
                                                            j
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        /
                        
                            2
                        
                    
                    -
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            1
                                        
                                        
                                            2
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    r
                                                
                                            
                                        
                                        
                                            j
                                        
                                    
                                    +
                                    
                                        
                                            e
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    ∙
                                                    
                                                        
                                                            e
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        /
                        
                            2
                        
                    
                
            
, wherein 
    PNG
    media_image8.png
    24
    17
    media_image8.png
    Greyscale
 represents a time interval between a time when a first pulse sent by the ith node arrives at the jth node and a time of a next rising edge of a receiving clock of the jth node , and 
    PNG
    media_image9.png
    24
    17
    media_image9.png
    Greyscale
 represents a time interval between a time when a first pulse sent by the jth node arrives at the ith node and a time of a next rising edge of a receiving clock of the ith node.
6. (Original) The method according to claim 5, wherein converting the first formula further comprises:
setting                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    ,                        
                             
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     to enable                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     to meet                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                            ≫
                            1
                        
                     and                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                            ≫
                            1
                        
                    , and simplifying the second formula to a third formula of
                
                    
                        
                            o
                            f
                            f
                            s
                            e
                            t
                        
                        
                            j
                            ,
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    3
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    4
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                        
                                    
                                
                            
                        
                        /
                        
                            2
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    4
                                
                            
                        
                    
                
            .

setting a transmitting clock period of each node in the time synchronization network as 
    PNG
    media_image10.png
    21
    16
    media_image10.png
    Greyscale
, and a receiving clock period of the node as 
    PNG
    media_image11.png
    21
    16
    media_image11.png
    Greyscale
, and simplifying the third formula to a fourth formula of                         
                            
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            2
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            3
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            4
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    2
                                
                            
                        
                    , wherein 
    PNG
    media_image10.png
    21
    16
    media_image10.png
    Greyscale
 is not equal to 
    PNG
    media_image11.png
    21
    16
    media_image11.png
    Greyscale
.
8. (Currently Amended) The method according to claim 7, wherein setting the transmitting clock period of each node in the time synchronization network as 
    PNG
    media_image10.png
    21
    16
    media_image10.png
    Greyscale
, and the receiving clock period of the node as 
    PNG
    media_image11.png
    21
    16
    media_image11.png
    Greyscale
 further comprises: 
setting the transmitting clock period 
    PNG
    media_image10.png
    21
    16
    media_image10.png
    Greyscale
 of each node and the receiving clock period 
    PNG
    media_image11.png
    21
    16
    media_image11.png
    Greyscale
 of the node  to enable a preset upper limit 
    PNG
    media_image12.png
    21
    57
    media_image12.png
    Greyscale
of a time synchronization error to meet 
    PNG
    media_image13.png
    23
    111
    media_image13.png
    Greyscale
, wherein 
    PNG
    media_image14.png
    21
    17
    media_image14.png
    Greyscale
 represents a simplest integer of the receiving clock period of the node 
    PNG
    media_image11.png
    21
    16
    media_image11.png
    Greyscale
.
9. (Currently Amended) The method according to claim 1, further comprising: 
defining a set of adjacent nodes of the jth node as                         
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    , wherein                         
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                             
                        
                    contains n nodes and                         
                            i
                            ϵ
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    , wherein                         
                            i
                            ϵ
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     represents that the ith node belongs to the set of adjacent nodes of the jth node                         
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    ; and
calculating a time correction of the jth node with respect to each node in                         
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    , and obtaining a final time correction of the jth node by a formula of:
                        
                            
                                
                                    O
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        ϵ
                                        
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            o
                                            f
                                            f
                                            s
                                            e
                                            t
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        ϵ
                                        
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            2
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            3
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            4
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    +
                                                    
                                                        
                                                            E
                                                        
                                                        
                                                            i
                                                            ,
                                                            j
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            E
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        /
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ; and 
completing the time synchronization on the jth node based on the final time correction of the jth node.
10. (Original) The method according to claim 9, wherein defining the set of adjacent nodes of the jth node comprises: 
defining a threshold for failure waiting time as 
    PNG
    media_image15.png
    21
    21
    media_image15.png
    Greyscale
, and removing the ith node from                         
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    , when a communication failure time between the ith node and the jth node is greater than 
    PNG
    media_image15.png
    21
    21
    media_image15.png
    Greyscale
.
11. (Original) The method according to claim 4, wherein recording a transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of a message sent from the ith node to the jth node and a receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the message received by the jth node further comprises: 
the ith node sending the message carrying a time stamp and a data package signal to the jth node, the jth node deriving a data package which is received respectively by a data package analyzing module and a time stamp generating module from the data package signal, wherein the time stamp indicates the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the message sent from the ith node, a constant delay line is set for the time stamp generating module so as to ensure that the data package 
the data package analyzing module analyzing a head of the data package with a clock C1 having a frequency the same as a transmitting frequency of the data package and a period of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , generating a control signal and sending the control signal to the time stamp generating module when the data package is identified as a time synchronization package; 
only after the control signal is received, the time stamp generating module marking a time stamp for the data package to record a time when the data package arrives at the time stamp generating module and sending the data package along with the marked time stamp to a data processor for processing, wherein a clock C2 of the time stamp generating module has a different frequency from C1 and a period of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and the marked time stamp indicates the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the message received by the jth node.
12. (Currently Amended) A device, comprising:
one or more processors;
a memory;
one or more programs, stored in the memory, that when executed by the one or more processors, cause the one or more processors to perform the high-precision time synchronization method comprising:

    PNG
    media_image1.png
    27
    41
    media_image1.png
    Greyscale
 of time, where t indicates time and a maximum of the value of the periodic perturbation time is larger than or equal to a receiving clock period of the jth node, wherein a perturbation period of the periodic perturbation time is 
    PNG
    media_image2.png
    23
    23
    media_image2.png
    Greyscale
, and a mean of the periodic perturbation time within the perturbation period is 
    PNG
    media_image3.png
    49
    125
    media_image3.png
    Greyscale
; and
during a time synchronization between the ith node and the jth node, recording a transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of a message sent from the ith node to the jth node and a receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the message received by the jth node, a transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of a message sent from the jth node to the ith node and a receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the message received by the ith node; for a perturbation period, calculating a mean                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , a mean                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     of the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , a mean                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     of the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , a mean                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    4
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     of the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , and determining a time correction of the jth node with respect to the ith node according to a first formula of                         
                            
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    3
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    4
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            +
                                            
                                                
                                                    E
                                                
                                                
                                                    i
                                                    ,
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    E
                                                
                                                
                                                    j
                                                    ,
                                                    i
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    2
                                
                            
                        
                    , wherein                         
                            
                                
                                    E
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                     represents the mean of the periodic perturbation time within the perturbation period ranging from the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     to the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , and                         
                            
                                
                                    E
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     represents a mean of a periodic perturbation time within a perturbation period ranging from the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     to the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    ; and
completing the time synchronization between the jth node and the ith node based on the time correction of the jth node with respect to the ith node.  
13. (Currently Amended) A non-transitory computer readable storage medium, having one or more programs stored thereon, wherein when the one or more programs are executed by a device, the device is caused to perform the high-precision time synchronization method comprising:
introducing a periodic perturbation time in a transmission time between any two nodes in a time synchronization network, defining a value of the periodic perturbation time from an ith node to a jth node as a function 
    PNG
    media_image1.png
    27
    41
    media_image1.png
    Greyscale
 of time, where t indicates time and a maximum of the value of the periodic perturbation time is larger than or equal to a receiving clock period of the jth node, wherein a perturbation period of the periodic perturbation time is 
    PNG
    media_image2.png
    23
    23
    media_image2.png
    Greyscale
, and a mean of the periodic perturbation time within the perturbation period is 
    PNG
    media_image3.png
    49
    125
    media_image3.png
    Greyscale
; and
during a time synchronization between the ith node and the jth node, recording a transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of a message sent from the ith node to the jth node and a receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the message received by the jth node, a transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of a message sent from the jth node to the ith node and a receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , a mean                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     of the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , a mean                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     of the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , a mean                         
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    4
                                                
                                            
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                                ¯
                            
                        
                     of the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , and determining a time correction of the jth node with respect to the ith node according to a first formula of                         
                            
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    3
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    4
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            +
                                            
                                                
                                                    E
                                                
                                                
                                                    i
                                                    ,
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    E
                                                
                                                
                                                    j
                                                    ,
                                                    i
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    2
                                
                            
                        
                    , wherein                         
                            
                                
                                    E
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                     represents the mean of the periodic perturbation time within the perturbation period ranging from the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     to the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    , and                         
                            
                                
                                    E
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     represents a mean of a periodic perturbation time within a perturbation period ranging from the transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     to the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                    ; and
completing the time synchronization between the jth node and the ith node based on the time correction of the jth node with respect to the ith node.
14. (Original) The device according to claim 12, wherein the node in the time synchronization network sends pulses to each other to perform the time synchronization, and introducing the periodic perturbation time in the transmission time between any two nodes in the time synchronization network comprises: 
setting a transmitting clock period of the ith node as                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , and a receiving clock period as                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , and setting a transmitting clock period of the jth node as                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and a receiving clock period as                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , wherein                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     is not equal to                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     is not equal to                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , the perturbation periods of the periodic perturbation time in a two-way                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and a least common multiple of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    .
15. (Currently Amended) The device according to claim 14, further comprising converting the first formula for calculating the time correction of the jth node with respect to the ith node, comprising:
calculating a simplest integer ratio between                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     as                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                            :
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                            :
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and a simplest integer ratio between                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     as                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                            :
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                            :
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , wherein                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     represents a simplest integer of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     represents a simplest integer of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     represents a simplest integer of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     represents a simplest integer of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    ;; 
defining a time interval between a time when a kth pulse sent by the ith node arrives at the jth node and a time of a next rising edge of a receiving clock of the jth node as 
    PNG
    media_image7.png
    24
    21
    media_image7.png
    Greyscale
; and 
converting the first formula to a second formula of:
                
                    
                        
                            o
                            f
                            f
                            s
                            e
                            t
                        
                        
                            j
                            ,
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    3
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    4
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                        
                                    
                                
                            
                        
                        /
                        
                            2
                        
                    
                
            
                        
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    1
                                                
                                                
                                                    2
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            ∙
                                            
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                            +
                                            
                                                
                                                    e
                                                
                                                
                                                    i
                                                    ,
                                                    j
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            ∙
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            n
                                                                        
                                                                        
                                                                            r
                                                                        
                                                                    
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            ∙
                                                            
                                                                
                                                                    e
                                                                
                                                                
                                                                    i
                                                                    ,
                                                                    j
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            T
                                                                        
                                                                        
                                                                            r
                                                                        
                                                                    
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    2
                                
                            
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    -
                                                    1
                                                
                                                
                                                    2
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                            ∙
                                            
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    j
                                                
                                            
                                            +
                                            
                                                
                                                    e
                                                
                                                
                                                    j
                                                    ,
                                                    i
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                            ∙
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            n
                                                                        
                                                                        
                                                                            r
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                            ∙
                                                            
                                                                
                                                                    e
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            T
                                                                        
                                                                        
                                                                            r
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    2
                                
                            
                        
                    , wherein 
    PNG
    media_image8.png
    24
    17
    media_image8.png
    Greyscale
 represents a time interval between a time when a first pulse sent by the ith node arrives at the jth node and a time of a next rising edge of a receiving clock of the jth node , and 
    PNG
    media_image9.png
    24
    17
    media_image9.png
    Greyscale
 represents a time interval between a time when a first pulse sent by the jth node arrives at the ith node and a time of a next rising edge of a receiving clock of the ith node..
16. (Original) The device according to claim 15, wherein converting the first formula further comprises:
setting                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    ,                        
                             
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     to enable                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                     to meet                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    i
                                
                            
                            ≫
                            1
                        
                     and                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                            ≫
                            1
                        
                    , and simplifying the second formula to a third formula of
                
                    
                        
                            o
                            f
                            f
                            s
                            e
                            t
                        
                        
                            j
                            ,
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    3
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    4
                                                                
                                                            
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                                ¯
                                            
                                        
                                    
                                
                            
                        
                        /
                        
                            2
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    4
                                
                            
                        
                    
                
            .
17. (Original) The device according to claim 16, wherein converting the first formula further comprises: 
setting a transmitting clock period of each node in the time synchronization network as 
    PNG
    media_image10.png
    21
    16
    media_image10.png
    Greyscale
, and a receiving clock period of the node as 
    PNG
    media_image11.png
    21
    16
    media_image11.png
    Greyscale
, and simplifying the third formula to a fourth formula of                         
                            
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            2
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            3
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            4
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                
                                            
                                        
                                    
                                
                                /
                                
                                    2
                                
                            
                        
                    , wherein 
    PNG
    media_image10.png
    21
    16
    media_image10.png
    Greyscale
 is not equal to 
    PNG
    media_image11.png
    21
    16
    media_image11.png
    Greyscale
.
18. (Currently Amended) The device according to claim 17, wherein setting the transmitting clock period of each node in the time synchronization network as 
    PNG
    media_image10.png
    21
    16
    media_image10.png
    Greyscale
, and the receiving clock period of the node as 
    PNG
    media_image11.png
    21
    16
    media_image11.png
    Greyscale
 further comprises: 
setting the transmitting clock period 
    PNG
    media_image10.png
    21
    16
    media_image10.png
    Greyscale
 of each node and the receiving clock period 
    PNG
    media_image11.png
    21
    16
    media_image11.png
    Greyscale
 of the node to enable a preset upper limit 
    PNG
    media_image12.png
    21
    57
    media_image12.png
    Greyscale
of a time synchronization error to meet 
    PNG
    media_image13.png
    23
    111
    media_image13.png
    Greyscale
, wherein 
    PNG
    media_image14.png
    21
    17
    media_image14.png
    Greyscale
 represents a simplest integer of the receiving clock period of the node 
    PNG
    media_image11.png
    21
    16
    media_image11.png
    Greyscale
.
19. (Currently Amended) The device according to claim 12, further comprising: 
defining a set of adjacent nodes of the jth node as                         
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    , wherein                         
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                             
                        
                    contains n nodes and                         
                            i
                            ϵ
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     wherein                         
                            i
                            ϵ
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     represents that the ith node belongs to the set of adjacent nodes of the jth node                         
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    ; and
calculating a time correction of the jth node with respect to each node in                         
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    , and obtaining a final time correction of the jth node by a formula of:
                         
                            
                                
                                    O
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        ϵ
                                        
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            o
                                            f
                                            f
                                            s
                                            e
                                            t
                                        
                                        
                                            j
                                            ,
                                            i
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        ϵ
                                        
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            2
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            3
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    -
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            4
                                                                        
                                                                    
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    i
                                                                
                                                            
                                                        
                                                        ¯
                                                    
                                                    +
                                                    
                                                        
                                                            E
                                                        
                                                        
                                                            i
                                                            ,
                                                            j
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            E
                                                        
                                                        
                                                            j
                                                            ,
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        /
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ; and 
completing the time synchronization on the jth node based on the final time correction of the jth node.
20. (Original) The device according to claim 14, wherein recording a transmitting time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of a message sent from the ith node to the jth node and a receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the message received by the jth node further comprises: 
the ith node sending the message carrying a time stamp and a data package signal to the jth node, the jth node deriving a data package which is received respectively by a data package analyzing module and a time stamp generating                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the message sent from the ith node, a constant delay line is set for the time stamp generating module so as to ensure that the data package analyzing module can finish an analysis on the data package within a delay time period set through the constant delay line;  
the data package analyzing module analyzing a head of the data package with a clock C1 having a frequency the same as a transmitting frequency of the data package and a period of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    , generating a control signal and sending the control signal to the time stamp generating module when the data package is identified as a time synchronization package; 
only after the control signal is received, the time stamp generating module marking a time stamp for the data package to record a time when the data package arrives at the time stamp generating module and sending the data package along with the marked time stamp to a data processor for processing, wherein a clock C2 of the time stamp generating module has a different frequency from C1 and a period of                         
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    j
                                
                            
                        
                    , and the marked time stamp indicates the receiving time                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    j
                                    ,
                                    i
                                
                            
                        
                     of the message received by the jth node.


Allowable Subject Matter
Claims 1-20 are allowed.
The following are the allowable subject matter, in independent claims 1, 12 and 13:
In the claims:
“defining a value of the periodic perturbation time from an ith node to a jth node as a function 
    PNG
    media_image1.png
    27
    41
    media_image1.png
    Greyscale
 of time, where t indicates time and a maximum of the value of the periodic perturbation time is larger than or equal to a receiving clock period of the jth node, wherein a perturbation period of the periodic perturbation time is 
    PNG
    media_image2.png
    23
    23
    media_image2.png
    Greyscale
, and a mean of the periodic perturbation time within the perturbation period is 
    PNG
    media_image3.png
    49
    125
    media_image3.png
    Greyscale
; and
during a time synchronization between the ith node and the jth node, recording a transmitting time             
                
                    
                        
                            
                                t
                            
                            
                                1
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
         of a message sent from the ith node to the jth node and a receiving time             
                
                    
                        
                            
                                t
                            
                            
                                2
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
         of the message received by the jth node, a transmitting time             
                
                    
                        
                            
                                t
                            
                            
                                3
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
         of a message sent from the jth node to the ith node and a receiving time             
                
                    
                        
                            
                                t
                            
                            
                                4
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
         of the message received by the ith node; for a perturbation period, calculating a mean             
                
                    
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        1
                                    
                                
                            
                            
                                j
                                ,
                                i
                            
                        
                    
                    ¯
                
            
         of the transmitting time             
                
                    
                        
                            
                                t
                            
                            
                                1
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
        , a mean             
                
                    
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        2
                                    
                                
                            
                            
                                j
                                ,
                                i
                            
                        
                    
                    ¯
                
            
         of the receiving time             
                
                    
                        
                            
                                t
                            
                            
                                2
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
        , a mean             
                
                    
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        3
                                    
                                
                            
                            
                                j
                                ,
                                i
                            
                        
                    
                    ¯
                
            
         of the transmitting time             
                
                    
                        
                            
                                t
                            
                            
                                3
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
        , a mean             
                
                    
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        4
                                    
                                
                            
                            
                                j
                                ,
                                i
                            
                        
                    
                    ¯
                
            
         of the receiving time             
                
                    
                        
                            
                                t
                            
                            
                                4
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
        , and determining a time correction of the jth node with respect to the ith node according to a first formula of             
                
                    
                        o
                        f
                        f
                        s
                        e
                        t
                    
                    
                        j
                        ,
                        i
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                j
                                                ,
                                                i
                                            
                                        
                                    
                                    ¯
                                
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                j
                                                ,
                                                i
                                            
                                        
                                    
                                    ¯
                                
                                +
                                
                                    
                                        
                                            
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                            
                                                j
                                                ,
                                                i
                                            
                                        
                                    
                                    ¯
                                
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        4
                                                    
                                                
                                            
                                            
                                                j
                                                ,
                                                i
                                            
                                        
                                    
                                    ¯
                                
                                +
                                
                                    
                                        E
                                    
                                    
                                        i
                                        ,
                                        j
                                    
                                
                                -
                                
                                    
                                        E
                                    
                                    
                                        j
                                        ,
                                        i
                                    
                                
                            
                        
                    
                    /
                    
                        2
                    
                
            
        , wherein             
                
                    
                        E
                    
                    
                        i
                        ,
                        j
                    
                
            
         represents the mean of the periodic perturbation time within the perturbation period ranging from the transmitting time             
                
                    
                        
                            
                                t
                            
                            
                                1
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
         to the receiving time             
                
                    
                        
                            
                                t
                            
                            
                                2
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
        , and             
                
                    
                        E
                    
                    
                        j
                        ,
                        i
                    
                
            
         represents a mean of a periodic perturbation time within a perturbation period ranging from the transmitting time             
                
                    
                        
                            
                                t
                            
                            
                                3
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
         to the receiving time             
                
                    
                        
                            
                                t
                            
                            
                                4
                            
                        
                    
                    
                        j
                        ,
                        i
                    
                
            
        ; and
completing the time synchronization between the jth node and the ith node based on the time correction of the jth node with respect to the ith node.”  

The following is an examiner's statement of reasons for allowance: 
The closest prior art of record Widengren et al. (US 2009/0040518 A1, “Apparatus, Method and Computer Program for Spectroscopic Measurements and Analysis”); Xu et al (US 2011/0075685 A1, “METHOD, APPARATUS, AND SYSTEM FOR TIME SYNCHRONIZATION”), Redulescu et al (US 2017/0330278 A1, “Synchronized Exchange System”), Zeng et al (WO 2015/192696 A1, “Gossip algorithm based multiple target Doa estimating system and estimating method in distributed network” and Tao et al (“Research on Autonomous High-precision Time Synchronization Method of UAVs Based on Side-tone Signal, Authors: Tao Liu, Yonghui Hu, Yu Hua and Meifang Wu;  in combination disclose a time synchronization method, comprising: introducing a periodic perturbation time in a transmission time between any two nodes in a time synchronization network. However, the prior art of record, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 12 and 13, and thereby claims 1, 12 and 13 are considered allowable. The dependent claims which further limit claims 2-11 and 14-20 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Following prior arts has been considered but is not applied: Wang et al. (US  2018/0041329 A1), “Clock synchronization frequency offset estimation method adapted to WIA-PA network”; and Kons et al. (US 2021/0105155 A1), “Aspects of channel estimation for orthogonal time frequency space modulation for wireless communications”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
NIZAM U. AHMED
Examiner, Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461